692 F.2d 595
Rosa Candida MARTINEZ-ROMERO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 80-7676.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Nov. 1, 1982.Decided Nov. 10, 1982.

Jerry Kaplan, Ronald G. Bakal, Bakal & Kaplan, Beverly Hills, Cal., for petitioner.
Ingrid K. Hrycenko, Asst. U.S. Atty., Washington, D.C., for respondent.
On Petition for Review of an Order of the Board of Immigration Appeals.
Before CHAMBERS, ROBB* and ALARCON, Circuit Judges.


1
The orders of the Immigration and Naturalization Service before us for review are affirmed.


2
If we were to agree with the petitioner's contention that no person should be returned to El Salvador because of the reported anarchy present there now, it would permit the whole population, if they could enter this country some way, to stay here indefinitely.  There must be some special circumstances present before relief can be granted.



*
 The Honorable Roger Robb, United States Circuit Judge for the Court of Appeals for the District of Columbia, sitting by designation